

Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”), dated as of May 5, 2011,
is entered into by and among Mitek Systems, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).
 
RECITALS
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, shares of common stock, par value $0.001
per share (the “Common Stock”), of the Company, as more fully described in this
Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I
DEFINITIONS
 
1.1          Definitions.    In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 promulgated under
the Securities Act.  With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

“Closing Date” means the date on which all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Shares have been
satisfied or waived.
 
 
 

--------------------------------------------------------------------------------

 
 
“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
 
“Company Counsel” means Paul, Hastings, Janofsky & Walker LLP, with offices
located at 4747 Executive Drive, 12th Floor, San Diego, CA 92121.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Permitted Lien” shall mean liens for taxes not yet due, mechanics liens and
similar liens for labor, materials or supplies incurred in the ordinary course
of business for amounts that are not delinquent and any liens that individually
or in the aggregate are not material.
 
“Person” means an individual, sole proprietorship, partnership, joint venture,
trust, incorporated or unincorporated association, corporation, limited
liability company, government (or an agency or subdivision thereof) or other
entity of any kind.
 
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such rule.
 
“SEC” means the Securities and Exchange Commission.
 
“Shares” means the shares of Common Stock purchased by and issued or issuable to
each Purchaser pursuant to this Agreement as specified below such Purchaser’s
name on the signature page of this Agreement and next to the heading “Shares.”
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 
 
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Shares purchased hereunder as specified below such Purchaser’s name
on the signature page of this Agreement and next to the heading “Subscription
Amount,” in United States dollars and in immediately available funds.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE Amex,
the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange or the OTC Bulletin Board (as defined in
Section 3.l(u)).
 
 
2

--------------------------------------------------------------------------------

 
 
“Transaction Documents” means this Agreement, all exhibits and schedules hereto,
and any other documents or agreements executed in connection with the
transactions contemplated hereunder.
 
“Transfer Agent Instruction Letter” means an irrevocable letter on behalf of the
Company addressed to the transfer agent for the Common Stock instructing such
transfer agent to issue to Purchaser, within three (3) Business Days, the number
of Shares being purchased by Purchaser hereunder.
 
ARTICLE II
PURCHASE AND SALE
 
2.1          Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to issue and sell, and each
Purchaser, severally, agrees to purchase, the number of shares of Common Stock
as specified below such Purchaser’s name on the signature page of this
Agreement, at a purchase price of $5.25 per share.  The aggregate purchase price
payable by the Purchasers to the Company for all the Shares shall be
$15,000,000.75.  Each Purchaser shall deliver to the Company, via wire transfer
or a certified check, immediately available funds equal to its Subscription
Amount and the Company shall deliver to each Purchaser its respective Shares,
and the Company and each Purchaser shall deliver the other items set forth in
Section 2.2 deliverable at the Closing.  Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of Company Counsel or such other location as the parties shall mutually
agree.
 
2.2          Deliveries.

 
(a)      On or prior to the Closing Date, the Company shall deliver or cause to
be delivered to each Purchaser the following:
 
(i)           this Agreement duly executed by the Company;
 
(ii)          an opinion of counsel to the Company in substantially the form set
forth in Appendix I attached hereto; and
 
(iii)         a copy of the Transfer Agent Instruction Letter duly executed on
behalf of the Company.
 
(b)      On or prior to the Closing Date, each Purchaser shall deliver or cause
to be delivered to the Company the following:
 
(i)           this Agreement duly executed by such Purchaser;
 
(ii)          such Purchaser’s Subscription Amount by wire transfer to the
Company; and
 
(iii)         an accredited investor questionnaire in form and substance
reasonably acceptable to the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
2.3          Closing Conditions.
 
(a)      The obligations of the Company hereunder in connection with the Closing
are subject to the following conditions being met:
 
(i)           the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein, except if any
such representations or warranties are already qualified by materiality or
Material Adverse Effect, the accuracy in all respects on the Closing Date of
such representations and warranties;
 
(ii)          all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Closing Date shall have been
performed;
 
(iii)         each of the other Purchasers shall have purchased, in accordance
with this Agreement, the number of shares of Common Stock such Purchasers agreed
to purchase; and
 
(iv)        delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement.
 
(b)      The respective obligations of the Purchasers hereunder in connection
with the Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained herein, except if any
such representations or warranties are already qualified by materiality or
Material Adverse Effect, the accuracy in all respects on the Closing Date of
such representations and warranties;
 
(ii)          all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;
 
(iii)         delivery by the Company of the items set forth in Section
2.2(a) of this Agreement;
 
(iv)        contemporaneously with the Closing, the Company shall have
consummated the issuance of Shares to Purchasers for an aggregate Subscription
Amount of at least $5,000,000; and
 
(v)          trading in the Common Stock shall not have been suspended by the
SEC or the Company’s principal Trading Market.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1          Representations and Warranties of the Company.    Except as set
forth in the Disclosure Schedules of the Company (the “Disclosure Schedules”),
which Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation or warranty otherwise made herein to the extent of the disclosure
contained in the corresponding section of the Disclosure Schedules, and except
as set forth in the SEC Reports (as defined in Section 3.1(j)), the Company
hereby makes the following representations and warranties to each Purchaser:
 
(a)      Organization and Qualification.  The Company is an entity duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to own, lease and
operate, as the case may be, its properties and conduct its business as now
conducted, and to perform its obligations under this Agreement.  The Company is
duly qualified to conduct business and is in good standing as a foreign
corporation in each jurisdiction in which the nature of the business conducted
or the property owned or leased by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not reasonably be expected to result in a material adverse effect on
(i) the legality, validity or enforceability of any Transaction Document,
(ii) the results of operations, assets, business or condition (financial or
otherwise) of the Company or (iii) the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”).  In addition,
except as disclosed in the SEC Reports, the Company does not own or control,
directly or indirectly, any corporation, association or other entity.  Further,
the Company is not in violation of its charter or bylaws, and complete and
correct copies of the certificate of incorporation and bylaws of the Company as
in effect on the Closing Date have been filed by the Company with the SEC.
 
(b)      Authorization; Enforcement.  The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company’s stockholders in connection
therewith.  Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)      No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Shares by the
Company and the consummation by the Company of the other transactions
contemplated hereby and thereby do not and will not (i) violate or conflict with
the certificate of incorporation or bylaws of the Company, (ii) conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company is subject, or (iii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt, lease, or other instrument or other understanding to
which the Company is a party or by which any property (including without
limitation all Intellectual Property Rights (as defined in Section 3.1(n)) or
asset of the Company is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not have or reasonably be expected to result in a
Material Adverse Effect.
 
(d)      Legal Proceedings.  There is no action, claim, suit, investigation or
proceeding, pending by or against the Company or any of its respective directors
or officers, or of which any of the Company’s properties is the subject, that
challenges or may have the effect of preventing, delaying, making illegal or
otherwise interfering with the execution and delivery by the Company of this
Agreement or any of the Transaction Documents to which it is a party or the
performance of the Company hereunder or thereunder, or would, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.
 
(e)      Compliance.  Except as set forth in Schedule 3.1(e), the Company (i) is
not in material default under or in material violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company under), nor has the Company received
notice of a claim that it is in default under or that it is in violation of, any
credit agreement or any other similar agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) to the knowledge of the Company, is
not in violation of any order of any court, arbitrator or governmental body, nor
(iii) is the Company, nor has it been, in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business and all such
laws that affect the environment, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.
 
(f)      Filings, Consents and Approvals.  The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
as may be required under the Securities Act, the Exchange Act, the rules and
regulations of the SEC, or under applicable state securities laws, or the
Financial Industry Regulatory Authority (“FINRA”), all of which requirements
will be satisfied in all material respects at or prior to the Closing Date.
 
(g)      Issuance of the Shares.  The Shares are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents.  The Company has reserved from its duly
authorized capital stock the number of shares of Common Stock issuable pursuant
to this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(h)      Capitalization.  The capitalization of the Company is as set forth on
Schedule 3.1(h).  All outstanding shares of capital stock of the Company have
been duly authorized and validly issued and are fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
have not been issued in violation of any preemptive rights or other rights to
subscribe for or purchase securities.  The Company has not issued any capital
stock since its most recently filed periodic report under the Exchange Act,
other than pursuant to the exercise of employee stock options under the
Company’s incentive plans and pursuant to the conversion or exercise of Common
Stock Equivalents outstanding as of the date of the most recently filed periodic
report under the Exchange Act.  No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents.  Except as a result
of the purchase and sale of the Shares and except as set forth on Schedule
3.1(h), there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for, transfer, sell or acquire, any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
shares of Common Stock or Common Stock Equivalents.  The issuance and sale of
the Shares will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Purchasers) and will not result
in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities.  In addition,
there are no voting agreements or other similar arrangements with respect to the
Common Stock to which the Company is a party.
 
(i)       Accountants.  Mayer Hoffman McCann P.C., whose report on the financial
statements of the Company is filed with the SEC in the Company’s Annual Report
on Form 10-K for the year ended September 30, 2010, are independent registered
public accountants as required by the Securities Act and the rules and
regulations of the SEC.
 
(j)       SEC Reports.  The Company has complied in all material respects with
requirements to file all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, since
October 1, 2010 (the foregoing materials filed since October 1, 2010, including
the exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  Except to the extent
corrected by subsequent SEC Reports or amendments to a prior SEC Report, as of
their respective filing dates, the SEC Reports (i) were complete and accurate in
all material respects, (ii) complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and
(iii) none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

 
7

--------------------------------------------------------------------------------

 
 
(k)      Financial Statements.  The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP and fairly present in all material respects the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments.
 
(l)       No Changes.  Subsequent to December 31, 2010, except as otherwise
described in the SEC Reports, there has not been (i) any change, development or
event that would reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, (ii) any transaction that is material
to the Company, (iii) any obligation, direct or contingent, that is material to
the Company, incurred by the Company, (iv) any change in the capital stock or
outstanding indebtedness of the Company that is material to the Company, or
(v) any dividend or distribution of any kind declared, paid or made on the
capital stock of the Company.
 
(m)     Property.  (i) Except as set forth in the SEC Reports, the Company has
good and marketable title to all properties and assets described in the SEC
Reports as owned by it free and clear of any Liens, whether imposed by
agreement, contract, understanding, law, equity or otherwise, except for
Permitted Liens (as defined below) or where any failure to have good and
marketable title to such properties and assets, individually or in the
aggregate, would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; and the Company has valid and enforceable
leases for all properties described in the SEC Reports as leased by it, except
as the enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.
 
(n)      Patents and Trademarks.  To the Company’s knowledge, the Company has,
or has rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”).  The Company has not
received a notice (written or otherwise) that any of the Intellectual Property
Rights used by the Company violates or infringes upon the intellectual property
rights of any Person.  To the knowledge of the Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights.  The Company has taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 
8

--------------------------------------------------------------------------------

 
 
(o)      Internal Controls.  The Company has established and maintains a system
of internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain accountability for
assets, (iii) access to assets is permitted only in accordance with management’s
general or specific authorization, and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.
 
(p)      Disclosure Controls.  The Company has established and maintains
disclosure controls and procedures (as such term is defined in Rules
13a-15(e) and 15d-15(e) under the Exchange Act).  Since the date of the most
recent evaluation of such disclosure controls and procedures, there have been no
material changes in internal controls over financial reporting (as such term is
defined in the Exchange Act) that would be reasonably likely to materially
affect the Company’s internal controls over financial reporting.  The Company is
in compliance in all material respects with all provisions currently in effect
and applicable to the Company of the Sarbanes-Oxley Act of 2002, and all rules
and regulations promulgated thereunder or implementing the provisions thereof.
 
(q)      Regulatory Permits.  The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses,
all of which are valid and in full force and effect, as described in the SEC
Reports, except where the failure to possess such permits could not reasonably
be expected to result in a Material Adverse Effect (“Material Permits”), and the
Company has not received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(r)      Related Party Transactions.  Except as disclosed in the SEC Reports or
as set forth on Schedule 3.1(r), during the two-year period preceding the
Closing Date, no event has occurred that would be required to be reported by the
Company pursuant to Item 404(d)(1) of Regulation S-K promulgated by the SEC.
 
(s)      Insurance.  The Company maintains insurance with insurers of recognized
financial responsibility of the types and in the amounts it deems adequate for
its business, including, but not limited to, insurance covering the acts and
omissions of directors and officers.  The Company has no reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not reasonably be
expected to have a Material Adverse Effect.
 
(t)      Labor Disputes.  No labor dispute with employees of the Company exists
or, to the Company’s knowledge, is imminent which could reasonably be expected
to have a Material Adverse Effect.
 
(u)      Over-The-Counter Bulletin Board.  The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act and is quoted on the
Over-The-Counter Bulletin Board (the “OTC Bulletin Board”), and the Company has
taken no action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act.  The Company shall
comply with all requirements of FINRA with respect to the issuance of the Shares
and the quoting of the Shares on the OTC Bulletin Board.
 
 
9

--------------------------------------------------------------------------------

 
 
(v)      Private Placement. Assuming the accuracy of the Purchasers
representations and warranties set forth in Section 3.2 and the accuracy of the
statements made to the Company by the placement agent to this transaction, no
registration under the Securities Act is required for the offer and sale of the
Shares by the Company to the Purchasers as contemplated hereby. The issuance and
sale of the Shares hereunder does not contravene the rules and regulations of
the Trading Market.
 
(w)     No Manipulation of Stock.  Neither the Company nor, to its knowledge,
any of its Affiliates has taken, directly or indirectly, any action designed to
or which has constituted or which would reasonably be expected to cause or
result, under the Exchange Act or otherwise, in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares.
 
(x)      Investment Company. The Company is not and, after giving effect to the
offering and sale of the Shares, will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
 
(y)      Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Shares and the Purchasers’ ownership of the Shares.
 
(z)      Foreign Corrupt Practices.  Neither the Company, nor to the Company’s
knowledge, any director, officer, agent, employee or other person acting on
behalf of the Company has, in the course of its actions for, or on behalf of,
the Company (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation in any material respect of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

(aa)    Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company has filed all necessary federal, state and foreign income
and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and the Company has no knowledge of a tax deficiency which has been
asserted or threatened against the Company, as of the date hereof.  All tax
liabilities are adequately provided for on the books of the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
(bb)   Brokers or Finders.  Except for William Blair & Company, L.L.C., the
Company has not dealt with any broker or finder in connection with the
transactions contemplated by this Agreement, and, except for certain fees and
expenses payable by the Company to William Blair & Company, L.L.C., the Company
has not incurred, and shall not incur, directly or indirectly, any liability for
any brokerage or finders’ fees or agents commissions or any similar charges in
connection with this Agreement or any transaction contemplated hereby.
 
(cc)    No Integrated Offering.  Neither the Company, nor any of its Affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any security or solicited any offers to buy any security
under circumstances within the prior six months that would cause this offering
of the Shares to be integrated with such prior offerings for purposes of the
Securities Act which would require the registration of any such shares under the
Securities Act.
 
(dd)   No General Solicitation.  Assuming the accuracy of the statements made to
the placement agent to the transaction contemplated hereunder, neither the
Company nor any Person acting on behalf of the Company has offered or sold any
of the Shares by any form of general solicitation or general advertising.  The
Company has offered the Shares for sale only to the Purchasers and certain other
“accredited investors” within the meaning of Rule 501 under the Securities
Act.  Other than this Agreement and the SEC Reports, the Company has not
distributed and any offering materials in connection with the offering and sale
of the Shares.
 
(ee)    No Representations.  The Company confirms that no Purchaser or any of
such Purchaser’s authorized agents have made any representation or warranty to
the Company about such Purchaser other than as set forth in this Agreement, and
that the Company has not relied upon any other representation or warranty,
express or implied, in connection with the transactions contemplated by this
Agreement.
 
(ff)     Disclosure.  The Company confirms that neither it nor any Person acting
on its behalf has provided any Purchaser or its respective agents or counsel
with any information that the Company believes constitutes material, non-public
information concerning the Company or its business, except insofar as the
existence and terms of the proposed transactions contemplated hereunder may
constitute such information. The Company understands and confirms that the
Purchasers will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company.  Except as specified below, all
disclosure provided to the Purchasers regarding the Company and the transactions
contemplated hereby, furnished by or on behalf of the Company (including the
Company’s representations and warranties set forth in this Agreement) are true
and correct in all material respects and do not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.
 
(gg)   Shell Company. The Company is not, nor has it ever been, an issuer
identified in Rule 144(i)(1) promulgated under the Securities Act.
 
 
11

--------------------------------------------------------------------------------

 
 
3.2          Representations and Warranties of the Purchasers         Each
Purchaser, for itself and for no other Purchaser, hereby represents and warrants
as of the date hereof and as of the Closing Date to the Company as follows:
 
(a)      Organization; Authority.  Such Purchaser, if not an individual, is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with full right, corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of the
Transaction Documents and performance by such Purchaser of the transactions
contemplated by the Transaction Documents have been duly authorized by all
necessary corporate or similar action on the part of such Purchaser.  Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b)      Own Account.  Such Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares as principal for
its own account and not with a view to or for distributing or reselling such
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, has no present intention of distributing any of such
Shares in violation of the Securities Act or any applicable state securities law
and has no direct or indirect arrangement or understandings with any other
Persons to distribute or regarding the distribution of such Shares (this
representation and warranty not limiting such Purchaser’s right to sell the
Shares in compliance with applicable federal and state securities laws) in
violation of the Securities Act or any applicable state securities law.  Such
Purchaser is acquiring the Shares hereunder in the ordinary course of its
business.
 
(c)      Purchaser Status.  At the time such Purchaser was offered the Shares,
it was, and at the date hereof it is, either: (i) an “accredited investor” as
defined in Rule 501 under the Securities Act or (ii) a “qualified institutional
buyer” as defined in Rule 144A under the Securities Act.  Such Purchaser is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act.
 
(d)      Experience of Such Purchaser.  Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment.  Such Purchaser is able to bear the
economic risk of an investment in the Shares and, at the present time, is able
to afford a complete loss of such investment.

 
12

--------------------------------------------------------------------------------

 
 
(e)      No Representations.  Purchaser confirms that neither the Company nor
any of its authorized agents has made any representation or warranty to
Purchaser about the Company or the Shares other than those set forth in this
Agreement, and that Purchaser has not relied upon any other representation or
warranty, express or implied, in connection with the transactions contemplated
by this Agreement.
 
(f)      Consents.  All consents, approvals, orders and authorizations required
on the part of such Purchaser in connection with the execution, delivery or
performance of this Agreement and the consummation of the transactions
contemplated herein have been obtained and are effective as of the Closing.
 
(g)      Acknowledgements Regarding Placement Agent.  Each Purchaser
acknowledges that William Blair & Company, L.L.C. is acting as placement agent
(the “Placement Agent”) for the Shares being offered hereby and will be
compensated by the Company for acting in such capacity.  Each Purchaser further
acknowledges that the Placement Agent has acted solely as placement agent for
the Company in connection with the offering of the Shares by the Company, that
if the Placement Agent provided any information and data to such Purchaser in
connection with the transactions contemplated hereby, that such information and
data have not been subjected to independent verification by the Placement Agent,
and that the Placement Agent makes no representation or warranty with respect to
the accuracy or completeness of such information, data or other related
disclosure material. Each Purchaser further acknowledges that in making its
decision to enter into this Agreement and to purchase the Shares it has relied
on its own examination of the Company and the terms of, and consequences, of
holding the Shares.  The Purchaser agrees that, except in the case of fraud,
gross negligence or willful misconduct of any of the following, neither the
Placement Agent nor any of its controlling persons, Affiliates, directors,
officers, employees or consultants shall have any liability to the Purchaser or
any person asserting claims on behalf of or in right of the Purchaser for any
losses, claims, damages, liabilities or expenses arising out of or relating to
this Agreement or the Purchaser’s purchase of Shares.  Each Purchaser further
acknowledges that the provisions of this Section 3.2(g) are also for the benefit
of, and may also be enforced by, the Placement Agent.
 
(h)      Investment Risks.  Purchaser acknowledges and is aware that: (i) there
are substantial restrictions on the transferability of the Shares, (ii) the
Shares will not be, and Purchaser does not have the right to require that the
Shares be, registered under the Securities Act, and (iii) the certificates
representing the Shares shall bear a legend similar to the legend set forth in
Section 4.1 (c).
 
(i)       Information.  Each Purchaser and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company, and materials relating to the offer and sale of the Shares, if
any, that have been requested by the Purchaser or its advisors, if any. The
Purchaser and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. The Purchaser acknowledges and understands that its
investment in the Shares involves a significant degree of risk, including the
risks reflected in the SEC Reports. Neither such inquiries nor any other due
diligence investigation conducted by such Purchaser shall modify, limit or
otherwise affect such Purchaser’s right to rely on the Company’s representations
and warranties contained in this Agreement.

 
13

--------------------------------------------------------------------------------

 
 
(j)       General Solicitation.  Such Purchaser is not purchasing the Shares as
a result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or meeting or, to its
knowledge, in any other form of general solicitation or general advertisement.
 
(k)      No Governmental Review.  Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares
purchased hereunder.
 
(l)       Regulation M.  Purchaser is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Common Stock and other
activities with respect to the Common Stock by the Purchaser.
 
(m)     No Conflict.  The execution and delivery of this Agreement and the
transactions by such Purchaser and the consummation of the transactions
contemplated hereby will not conflict with or result in any violation of or
default by such Purchaser (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to a loss of a material benefit under (i) any provision of the
organizational documents of such Purchaser, (ii) any material agreement or
instrument, permit, franchise, or license or (iii) any judgment, order, statute,
law, ordinance, rule or regulations, applicable to such Purchaser or its
respective properties or assets.
 
(n)      Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or such Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of Purchaser.  In addition, the Purchaser is not a
broker-dealer.  If the Purchaser is an Affiliate of a broker-dealer, the
Purchaser is acquiring the Shares in the ordinary course of its business.
 
(o)      Short Positions; Certain Trading Limitations.  Other than consummating
the transactions contemplated hereunder, such Purchaser has not, directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, directly or indirectly, effected or agreed to
effect any purchases or sales, including Short Sales, of the securities of the
Company, or engaged in any hedging or other transaction which is designed to or
could reasonably be expected to lead to or result in, or be characterized as, a
sale, an offer to sell, a solicitation of offers to buy, disposition of, loan,
pledge or grant of any right with respect to the Common Stock of the Company by
the Purchaser or any person or entity in violation of applicable securities
laws, during the period commencing from the time that such Purchaser first
received notice of the identity of the Company as the issuer in the transaction
from the Company or any other Person representing the Company contemplated
hereunder until the date hereof (“Discussion Time”).  Such prohibited hedging or
other transactions would include without limitation effecting any Short Sale or
having in effect any short position (whether or not such sale or position is
“against the box” and regardless of when such position was entered into) or any
purchase, sale or grant of any right (including without limitation any put or
call option) with respect to the Common Stock of the Company or with respect to
any security (other than a broad-based market basket or index) that includes,
relates to or derives any significant part of its value from the Common Stock of
the Company.

 
14

--------------------------------------------------------------------------------

 
 
(p)      Confidentiality Prior To The Date Hereof.  Other than with respect to
other Persons party to this Agreement or as permitted by the terms of the
non-disclosure agreement entered into between such Purchaser and the Company,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).
 
(q)      Affiliates.  To the knowledge of the Purchaser, the Purchaser is not an
Affiliate of the Company.
 
(r)      Reliance by the Company.  Purchaser understands that the foregoing
representations and warranties are to be relied upon by the Company as a basis
for exemption of the sale of the Shares under the Securities Act and under the
securities laws of all applicable states and for other purposes.
 
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
4.1          Transfer Restrictions; Legend.
 
(a)      Each Purchaser understands that the Shares have not been registered
under the Securities Act or any state securities laws and that the Shares may
only be disposed of in compliance with state and federal securities laws.  In
connection with any transfer of Shares other than pursuant to an effective
registration statement or in compliance with Rule 144 or to the Company or to an
Affiliate of a Purchaser, the Company may require the transferor thereof to
provide to the Company, at the transferor’s sole expense, an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act and such transfer is in compliance
with applicable state and federal securities laws.  In addition, as a condition
of transfer, any such transferee shall agree in writing to be bound by the terms
of this Agreement and shall have the rights of a Purchaser under this Agreement.

(b)      Each Purchaser acknowledges that no action has been or will be taken in
any jurisdiction outside the United States by the Company or the Placement Agent
that would permit an offering of the Shares, or possession or distribution of
offering materials in connection with the issue of Shares, in any jurisdiction
outside of the United States where action for that purpose is required.  Each
Purchaser outside the United States will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Shares or has in its possession or distributes any offering material,
in all cases at its own expense.  The Placement Agent is not authorized to make
any representation or use any information in connection with the issue,
placement, purchase and sale of the Shares.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)      Each Purchaser hereby covenants with the Company not to make any sale
of the Shares without complying with the provisions of this Agreement, and the
Purchasers agree that any certificates evidencing the Shares will be imprinted
with a legend that prohibits their transference except in accordance therewith
and so long as is required by this Section 4.1 in the following form:
 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY, AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.
 
(d)      After the earlier of (i) a sale pursuant to a registration statement
and receipt by the Company of a Purchaser’s written confirmation that such
Shares have been disposed of in compliance with the prospectus delivery
requirements of the Securities Act or (ii) Rule 144 becoming available to a
Purchaser, the Company shall, upon such Purchaser’s written request, promptly
cause certificates evidencing the Purchaser’s Shares to be replaced with
certificates that do not bear such restrictive legends.  When the Company is
required to cause unlegended certificates to replace previously issued legended
certificates, such unlegended certificates shall be delivered to a Purchaser or
the Purchaser’s transferee electronically through the Depository Trust
Corporation or another established clearing corporation performing similar
functions, if available, within three (3) Business Days following submission by
that Purchaser of legended certificate(s) to the Company’s transfer agent
together with a representation letter in customary form.  The Company’s
obligation to issue unlegended certificates pursuant to this
Section 4.1(d) shall be excused if (i) the SEC promulgates any rule or
interpretation expressly prohibiting removal of legends in such circumstances or
(ii) the SEC or any state regulatory authority instructs the Company or its
transfer agent not to remove such legends.

(e)      Notwithstanding the removal of legends as provided in Section 4.1(d),
until a Purchaser’s Shares are sold pursuant to a registration statement or Rule
144 becomes available to the Purchaser, the Purchaser shall continue to hold
such shares in the form of a definitive stock certificate and shall not hold the
shares in street name or in book-entry form with a securities depository.
 
 
16

--------------------------------------------------------------------------------

 
 
4.2          Securities Laws Disclosure; Publicity.  The Company shall, by 9:30
a.m. (New York time) on the second Business Day following the date hereof, but
in no event later than or substantially concurrent with the public disclosure of
its earnings for the fiscal quarter ended March 31, 2011, issue a press release
disclosing the transactions contemplated hereby (the “Press Release”), and by
the fourth Business Day following the date hereof, file a Current Report on Form
8-K disclosing the material terms of the Transaction Documents (and attach as
exhibits thereto the Transaction Documents) (the “Form 8-K”).  In addition, the
Company will make such other filings and notices in the manner and time required
by the SEC and the Trading Market on which the Common Stock may be
listed.  Notwithstanding the foregoing, the Company shall not publicly disclose
the name of any Purchaser, or include the name of any Purchaser in any filing
with the SEC (other than any exhibits to filings made in respect of this
transaction in accordance with periodic filing requirements under the Exchange
Act, including the Form 8-K) or any regulatory agency or Trading Market upon
which the Common Stock may be listed, without the prior written consent of such
Purchaser, except to the extent such disclosure is required by law or applicable
Trading Market regulations.  From and after the issuance of the Press Release,
no Purchaser shall be in possession of any material, non-public information
received from the Company or any of its officers, directors, employees or agents
that is not disclosed in the Press Release.  No Purchaser shall issue any press
release or make any other public announcement with respect to the transactions
contemplated hereby without the prior written consent of the Company, which
consent shall not unreasonably be withheld or delayed.
 
4.3          Short Positions and Confidentiality After The Date Hereof. Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
neither it nor any Affiliate acting on its behalf or pursuant to any
understanding with it will effect or agree to effect any purchases or sales,
including Short Sales, of the securities of the Company, or engage in any
hedging or other transaction which is designed to or could reasonably be
expected to lead to or result in, or be characterized as, a sale, an offer to
sell, a solicitation of offers to buy, disposition of, loan, pledge or grant of
any right with respect to the Common Stock of the Company by the Purchaser or
any person or entity in violation of applicable securities laws, during the
period commencing at the Discussion Time and ending at the time that the
transactions contemplated by this Agreement are first publicly announced as
described in Section 4.2.  Each Purchaser, severally and not jointly with the
other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in Section 4.2, such Purchaser has maintained and will maintain, in
each case in accordance with the terms of the non-disclosure agreement entered
into between such Purchaser and the Company, the confidentiality of the
existence and terms of this transaction and the information included in the
Disclosure Schedules.   Notwithstanding the foregoing, no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in any
purchases or sales, including Short Sales, of the securities of the Company, or
engage in any hedging or other transaction with respect to the securities of the
Company after the time that the transactions contemplated by this Agreement are
first publicly announced as described in Section 4.2. 
 
4.4          Form D; Blue Sky Filings.  The Company agrees to timely file a Form
D with respect to the Shares as required under Regulation D. The Company shall
take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for, or to qualify the Shares for, sale to the Purchasers
at the Closing under applicable securities laws of the states of the United
States.
 
4.5          Furnishing of Information.   As long as any Purchaser owns the
Shares, the Company covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act.  As
long as any Purchaser owns Shares, if the Company is not required to file
reports pursuant to such laws, it will prepare and furnish to the Purchasers and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Shares under Rule 144.  The Company
further covenants that it will take such further action as any holder of Shares
may reasonably request, all to the extent required from time to time to enable
such Person to sell the Shares without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144.
 
 
17

--------------------------------------------------------------------------------

 
 
4.6          Integration.  For a period of six months from the Closing Date, the
Company shall not, and shall use its best efforts to ensure that no Affiliate of
the Company shall, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in Section 2 of the Securities
Act) that would be integrated with the offer or sale of the Shares in a manner
that would require the registration under the Securities Act of the sale of the
Shares to the Purchasers, or that would be integrated with the offer or sale of
the Shares for purposes of the rules and regulations of any Trading Market in a
manner that would require stockholder approval of the sale of the Shares to the
Purchasers.
 
4.8          Indemnification of Purchasers.  The Company will indemnify and hold
the Purchasers and their directors, officers, shareholders, partners, employees
and agents (each, an “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys' fees and costs of investigation that any such Purchaser Party may
suffer or incur as a result of or relating to any misrepresentation, breach or
inaccuracy of any representation, warranty, covenant or agreement made by the
Company in any Transaction Document.  In addition to the indemnity contained
herein, the Company will reimburse each Purchaser Party for its reasonable legal
and other expenses (including the cost of any investigation, preparation and
travel in connection therewith) incurred in connection therewith, as such
expenses are incurred.
 
4.9          Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents
prior to their public announcement, the Company covenants and agrees that
neither it nor any other Person acting on its behalf will provide any Purchaser
or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto such Purchaser
shall have executed a written agreement regarding the confidentiality and use of
such information.  The Company understands and confirms that each Purchaser
shall be relying on the foregoing covenant in effecting transactions in
securities of the Company.
 
4.10        Listing of Securities.  The Company agrees, (i) if the Company
applies to have the Common Stock traded on any other Trading Market, it will
include in such application the Shares, and will take such other action as is
necessary or desirable to cause the Shares to be listed on such other Trading
Market as promptly as possible, and (ii) it will take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market and will comply in all material respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.
 
4.11        Use of Proceeds.  The Company will use the net proceeds from the
sale of the Shares hereunder for working capital purposes and not for the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables and accrued expenses in the ordinary course of the Company’s business
and consistent with prior practices), or to redeem any Common Stock or Common
Stock Equivalents.
 
 
18

--------------------------------------------------------------------------------

 
 
4.12        Agreements of the Company.  The Company agrees that it will not,
until ninety (90) days after the Closing Date, offer to sell, solicit offers to
purchase or sell any of its capital stock or securities convertible into or
exchangeable or exercisable for its capital stock, including without limitation
any debt, preferred stock or other instrument or security that is, at any time
during its life and under any circumstances, convertible into or exchangeable or
exercisable for its capital stock, without the prior written consent of a
majority of the Shares held by the Purchasers; provided, however, that the
foregoing shall not preclude the Company from issuing a pure debt instrument or
from issuing stock options or Common Stock issuable upon exercise of outstanding
options and warrants, or pursuant to employee benefit or stock purchase plans.
 
ARTICLE V
MISCELLANEOUS
 
5.1           Fees and Expenses.  Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.
 
5.2           Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.3           Further Assurances.  Each party agrees to cooperate fully with the
other party and to execute such further instruments, documents and agreements
and to give such further written assurances, as may be reasonably requested by
the other party to better evidence and reflect the transactions described herein
and contemplated hereby, and to carry into effect the intents and purposes of
this Agreement.
 
5.4           Notices.  All notices or other communications which are required
or permitted hereunder shall be in writing and shall be deemed given and
effective if (i) delivered personally or (ii) sent by registered or certified
mail, postage prepaid or (iii) sent by overnight courier with a nationally
recognized courier service, or (iv) sent via facsimile confirmed in writing in
any of the foregoing manners, as set forth on the signature page attached hereto
if delivered to Purchaser, or as follows if delivered to the Company:
 
Mitek Systems, Inc.
8911 Balboa Ave, Suite B
San Diego, CA 92123
Attention:  James B. DeBello
Fax:  858.503.7820
 
 
19

--------------------------------------------------------------------------------

 
 
With a copy to:                   Paul, Hastings, Janofsky & Walker LLP
4747 Executive Drive, 12th Floor
San Diego, CA 92121

 
Attention: 
Carl R. Sanchez, Esq.

Elizabeth A. Razzano, Esq.
Fax:  858-458-3005
 
If sent by mail, notice shall be considered delivered five Business Days after
the date of mailing, and if sent by any other means set forth above, notice
shall be considered delivered upon receipt thereof.  Any party may by notice to
the other parties change the address or facsimile number to which notice or
other communications to it are to be delivered or mailed.
 
5.5           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Purchasers of at least 67% of the Shares still held by
the Purchasers or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.
 
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7           Assignment.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns (including by
merger, share exchange or other similar corporate reorganization or similar
transaction).  No party may assign its rights or obligations under this
Agreement or designate another person (i) to perform all or part of its
obligations under this Agreement or (ii) to have all or part of its rights and
benefits under this Agreement, in each case without the prior written consent of
the other party.  In the event of any assignment in accordance with the terms of
this Agreement, the assignee shall specifically assume and be bound by the
provisions of the Agreement by executing and agreeing to an assumption agreement
reasonably acceptable to the other party.  In addition, provided further that
irrespective of such transfer, assignment and designation, the Purchaser shall
remain obligated hereunder with respect to all of such Purchaser’s purchased
Shares.
 
5.8           Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents and the Company acknowledges that the Purchasers are not
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  Each Purchaser confirms
that it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors.  Each
Purchaser shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other any Transaction Document, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.
 
 
20

--------------------------------------------------------------------------------

 
 
5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective Affiliates, directors, officers, shareholders,
employees or agents) shall be settled by arbitration administered by the
American Arbitration Association in accordance with its Commercial Arbitration
Rules, and judgment on the award rendered by the arbitrator(s) may be entered in
any court having jurisdiction thereof.
 
5.10        Survival.  The representations and warranties contained herein shall
survive the Closing and the delivery of the Shares for the period of the statute
of limitations applicable thereto.
 
5.11        Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” or “.tif”
format data file, such signature shall create a valid and binding obligation of
the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such facsimile or “.pdf” or “.tif” signature page
were an original thereof.
 
5.12        Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
5.13        Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agrees to waive
and not to assert in any action for specific performance of any such obligation
the defense that a remedy at law would be adequate.
 
 
21

--------------------------------------------------------------------------------

 
 
5.14        Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
5.15        Waiver of Jury Trial.  In any action, suit or proceeding in any
jurisdiction brought by any party against any other party, the parties each
knowingly and intentionally, to the greatest extent permitted by applicable law,
hereby absolutely, unconditionally, irrevocably and expressly waives forever
trial by jury.
 
5.16        Termination.  In the event that the Closing shall not have occurred
with respect to a Purchaser on or before May 31, 2011 due to the Company’s or
such Purchaser’s failure to satisfy the conditions set forth in Section 2.3
above (and the non-breaching party’s failure to waive such unsatisfied
condition(s)), the non-breaching party shall have the option to terminate this
Agreement with respect to such breaching party at the closing of business on
such date without liability of any party to any other party.
 
(Signature Pages Follow)

 
22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


MITEK SYSTEMS, INC.
   
By:
/s/ James B. DeBello
 
Name: 
James B. DeBello
 
Title:
President, Chief Executive Officer and Chief
   
Financial Officer



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


Name of Purchaser:
     
Signature of Authorized Signatory of Purchaser:
     
Name of Authorized Signatory:
     
Title of Authorized Signatory:
     
Email Address of Purchaser:
     
Fax Number of Purchaser:
     
Address for Notice of Purchaser:
                 



Address for Delivery of Shares for Purchaser (if not same as address for
notice):


                           



Subscription Amount: $_________________


Shares: _________________


EIN Number:  ____________________


[SIGNATURE PAGES CONTINUE]


[Purchaser Signature Page to Securities Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 